Citation Nr: 1419771	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-48 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to discogenic disease at C6-C7. 

2.  Entitlement to service connection for hypertension, to include as secondary to discogenic disease at C6-C7. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to discogenic disease at C6-C7. 

4.  Entitlement to service connection for Cushing's disease, to include as secondary to discogenic disease at C6-C7.

5.  Entitlement to service connection for asthma, to include as secondary to discogenic disease at C6-C7.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard of Missouri from March 2001 to September 2007, with various periods of active duty for training, including from May 27, 2002, to July 27, 2002, and inactive duty training therein.  During one such period of inactive duty training, the appellant sustained an injury of his cervical spine for which service connection was found warranted by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, in its rating decision of November 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Board remanded the issues on appeal directing that the Veteran be provided a hearing before the Board.  In March 2013, the Veteran did not appear at a hearing before the Board.  The Board recognizes that the service representative has argued that the Veteran has a mental health disability, which may have caused the Veteran to forget or otherwise miss the hearing and the Board should provide the Veteran a second opportunity for a hearing.  There is no evidence or statement from the Veteran himself offering an explanation as to why he did not appear at the hearing.  Nevertheless, as the decision below grants service connection for sleep apnea and asthma, the Veteran is not prejudiced by the Board's adjudication of these issues on the merits.  As the remaining issues on appeal are the subject of a Remand below, a second opportunity for a hearing will be afforded.  As such, the Board finds that no further action is necessary to comply with the Board's remand directives as to the issues adjudicated on the merits herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal of the Veteran originally included a claim for service connection for a mental health disability.  In a rating decision in November 2012, the RO granted service connection for depressive disorder, effective the date the Veteran's claim was received.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a mental health disability.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issues of service connection for hypertension, service connection for GERD, and service connection for Cushing's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's current sleep apnea disability had its onset in active service.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's current asthma disability had its onset in active service.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  Asthma was incurred during active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims for service connection for asthma and service connection for sleep apnea are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran contends that he acquired asthma and sleep apnea during service.  He has submitted evidence that he started developing symptoms during basic training and later during advanced infantry training.  Both times, he sought medical attention and was diagnosed with bronchitis.  Later, while in service in the National Guard, the Veteran fell off a truck injuring his neck and upper back while training.  He has been service connected for the resulting cervical spine disability and contends the cervical spine disability has aggravated his asthma and sleep apnea disabilities.  

In July 2003, he was diagnosed with exercise induced asthma, which was also triggered by wearing a gas mask.  In October 2005, he was also diagnosed with obstructive sleep apnea.  As such, Shedden element (1) has been demonstrated.

The file does not contain contemporaneous medical records concerning treatment for bronchitis while the Veteran was in basic training and advanced infantry training.  The Veteran can, however, competently testify that he developed respiratory symptoms in basic training, sought treatment, and was told that he had bronchitis.  The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Subsequent medical records from the National Guard contain the same history regarding the Veteran's onset of respiratory history.  

The Veteran's statements concerning onset of the respiratory symptoms, if credible, are ultimately competent evidence, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including the lay evidence).  The Board finds the Veteran's statements that his respiratory symptoms began during basic training and continued are credible.  In light of the aforementioned credible evidence, Shedden element (2) has been satisfied.

Concerning Shedden element (3), a nexus between the Veteran's in-service symptoms and his current asthma and sleep apnea, the Board notes that there are positive nexus opinions of record.   In a VA examination in May 2008, the VA examiner concluded that the Veteran's respiratory symptoms were as likely as not related to service because he developed multiple bronchial pulmonary infections when he went into service and later work- up revealed he had bronchial asthma and obstructive asthma.  In addition, the Veteran's private treating physician, Dr. D. Paul, linked the Veteran's sleep apnea to his service connected cervical spine disability in a letter dated in July 2009.

As such, the Board finds the VA opinions to be the most probative evidence concerning the etiology and onset of the Veteran's asthma and sleep apnea.  The Board finds Shedden element (3) has been satisfied.

Resolving doubt in favor of the Veteran, service connection for asthma and sleep apnea is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for asthma is granted.


REMAND


As noted, the Veteran served in the United States Army National Guard.  The Board has determined that further records regarding the Veteran's periods of service in the National Guard are also necessary for determination of the Veteran's claims.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Veteran asserts that his hypertension, GERD, and Cushing's disease disabilities all had their onset while he was a member of the National Guard.  Although it appears the RO obtained the Veteran's service personnel file, they do not establish the various periods of ACDUTRA or INACDUTRA.  Accordingly, upon remand, the RO should request from the appropriate custodian the records demonstrating the dates of the ACDUTRA or INACDUTRA periods.  

The Veteran has also been diagnosed with hypertension, GERD, and Cushing's disease.  It is unclear when the onset or diagnosis for hypertension or GERD occurred.  Cushing's disease was diagnosed in March 2008, but the Veteran asserts that many of the symptoms of Cushing's disease began while he was on active duty recovering from the fall in September 2003 that caused his service connected cervical spine disability.  In any event, he also asserts that the cervical spine injury has aggravated the hypertension, GERD, and Cushing's disease.  In July 2009, a private physician, Dr. D. Paul, suggested that steroid injections the Veteran received for his cervical spine disability worsened the effects of the Cushing's disease.  There has not been a VA examination to determine whether the Veteran's hypertension, GERD, and Cushing's disease disabilities are related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused or aggravated by the service-connected cervical spine disability.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In addition, the Board has also determined that the records of private physicians who have treated the Veteran for these disabilities are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration.   On remand, the records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the proper custodians of the Veteran's Reserve unit personnel records and obtain records as to the exact dates of the Veteran's active duty for training (ACDUTRA) and inactive training (INACDUTRA).  Also, request copies of any medical records of the Veteran that may still be with the National Guard unit.

If the requested records do not exist, or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to submit, or authorize VA to obtain, the medical records of Dr. Daniel Paul, Dr. Kent Ishihara, Dr. Lawrence Koppers, Dr. Phillip Hylton, Dr. Susan Smith, and any other private medical provider who has treated the Veteran for hypertension, GERD, and Cushing's disease.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  After the foregoing record development is complete, schedule the Veteran for a cardiovascular VA examination for hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has current a hypertension disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any hypertension disability had its onset during service or is causally or etiologically related to any period(s) of active duty service or ACDUTRA, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  If so, the examiner is asked to identify which period of ACDUTRA and to identify whether the etiology is a disease or injury.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service-connected disabilities, to include as a side effect of medication taken for a service-connected disability.

The examiner is asked to specifically discuss the Veteran's testimony and assertion that his cervical spine disability caused him to gain weight, which in turn caused or aggravated hypertension. 

If the examiner determines that hypertension is related to service, or a service-connected disability, as noted above, the examiner is also asked to address the functional impact of the disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is advised that lay evidence of the onset and continuity of symptoms, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  The examiner must specify any additional development that is necessary.

4.  After the foregoing record development is complete, schedule the Veteran for a gastrointestinal VA examination for GERD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has current a GERD or other gastrointestinal disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability had its onset during service or is causally or etiologically related to any period(s) of active duty service or ACDUTRA, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. If so, the examiner is asked to identify which period of ACDUTRA and to identify whether the etiology is a disease or injury.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any gastrointestinal disability was caused by or aggravated by the Veteran's service-connected disabilities, to include as a side effect of medication taken for a service-connected disability.

The examiner is asked to specifically discuss the Veteran's testimony and assertion that his cervical spine disability caused him to gain weight, which in turn caused or aggravated a gastrointestinal disability, to include GERD.

If the examiner determines that a gastrointestinal disability is related to service, or a service-connected disability, as noted above, the examiner is also asked to address the functional impact of the disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  The examiner must specify any additional development that is necessary.

5.  After the foregoing record development is complete, schedule the Veteran for a VA endocrinology examination for Cushing's disease.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has current a Cushing's disease disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any Cushing's disease disability had its onset during service or is causally or etiologically related to any period(s) of active duty service or ACDUTRA, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  If so, the examiner is asked to identify which period of ACDUTRA and to identify whether the etiology is a disease or injury.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any Cushing's disease disability was caused by or aggravated by the Veteran's service-connected disabilities, to include as a side effect of medication taken for a service-connected disability.

The examiner is asked to specifically discuss the Veteran's testimony and assertion that his cervical spine disability caused him to gain weight, which in turn caused or aggravated Cushing's disease.

The examiner is specifically asked to comment on the Veteran's evidence that cortical steroids used to treat the Veteran's service-connected cervical spine disability aggravated or worsened the symptoms of Cushing's disease.  

The examiner is specifically asked to comment on the Veteran's evidence that symptoms and findings of weight gain, hypertension, or any other symptoms and findings noted in the service treatment records after the Veteran's cervical spine injury in September 2003 were actually manifestations of Cushing's disease.

If the examiner determines that a Cushing's disease disability is related to service, or a service-connected disability, as noted above, the examiner is also asked to address the functional impact of the disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  The examiner must specify any additional development that is necessary.

6.  After the development requested is completed, readjudicate the claims for service connection for hypertension, service connection for GERD, and service connection for Cushing's disease.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond.

7.  If any benefit sought is not granted, schedule the Veteran for a hearing before a Veteran's Law Judge of the Board sitting at the RO, unless otherwise indicated by the Veteran or his representative.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


